Kupferman, J.,
dissents in part with respect to Appeal Nos. 10515 and 1051j6 in a memorandum as follows: I cannot agree with the visceral reaction in the majority memorandum denying class certification. While some limitation is necessary in this matter, the majority would to all intents and purposes deny the opportunity for class consideration under CPLR article 9. (See Class Action, a new remedy for travelers, by Thomas A. Dickerson, Case & Comment, Sept.-Oct., 1980, V 85 No. 5, p 3; New York State Law Digest edited by Professor David D. Siegel, No. 255, March, 1981, “Second Department Reviews Negative Judicial Attitude Towards Class Action”, which discusses Friar v Vanguard Holding Corp. [78 AD2d 83], and the First Department case of King v Club Med [76 AD2d 123].) While the class might appropriately be restricted to the period when the two lead plaintiffs vacationed at the resort between November 3 and November 10, 1979, and possibly also restricted to New Yorkers or those arranging their accommodations through New York, to deny all possibility of class certification is to deny an effective remedy.